

116 HR 3808 IH: Teacher Education for Computer Science Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3808IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Kilmer (for himself, Mr. Reed, Mr. Cárdenas, Mr. Gonzalez of Ohio, Mr. Ryan, Mr. Riggleman, Mr. Morelle, Ms. Kuster of New Hampshire, and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include teacher preparation for computer science in
			 elementary and secondary education.
	
 1.Short titleThis Act may be cited as the Teacher Education for Computer Science Act or the Teach CS Act. 2.Teacher quality enhancement (a)Partnership grantsSection 202(d)(5) of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—
 (1)in subparagraph (B), by inserting computer science, after science,; and (2)in subparagraph (C), by inserting (including computer science, computer engineering, data science, information technology, and cybersecurity professionals) after occupations.
 (b)Accountability and evaluationSection 204(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)(4)) is amended— (1)in subparagraph (C), by inserting computer science, after science,; and
 (2)in subparagraph (G)— (A)in clause (i), by inserting (including computational thinking) after technology; and
 (B)in clause (ii), by inserting (including computational thinking) after technology. (c)Teacher developmentSection 206(a) of the Higher Education Act of 1965 (20 U.S.C. 1022e(a)) is amended by inserting computer science, after science,.
			3.Enhancing teacher education
 Section 232(c) of the Higher Education Act of 1965 (20 U.S.C. 1032a(c)) is amended— (1)in paragraph (2), by inserting (including computer science) after technology; and
 (2)in paragraph (3)(B), by inserting (including computer science) after technology. 4.Teacher education programs for computer science educationPart B of title II of the Higher Education Act of 1965 is amended (20 U.S.C. 1021 et seq.) by adding at the end the following:
			
				259.Teacher education programs for computer science education
 (a)Program AuthorizedFrom the amounts appropriated to carry out this section, the Secretary may award competitive grants to eligible institutions to establish centers of excellence in teacher education programs for computer science, that may include computational thinking, computing, and computer engineering.
 (b)Use of FundsA grant awarded to an eligible institution under this section— (1)shall be used by such institution to ensure that current and future teachers meet the applicable State certification and licensure requirements in a field that will enable them to teach computer science in their State at the elementary and secondary school levels, by—
 (A)creating teacher education programs that meet the requirements of section 200(6)(A)(iv) and offer, through hands-on and classroom teaching activities with in-service teachers—
 (i)doctoral, master’s, or bachelor’s degrees in teaching computer science at the elementary school and secondary school levels; or
 (ii)teaching endorsements in computer science, in the case of a teacher with related State certification and licensure requirements or a student who is pursuing certification and licensure requirements in related fields, such as mathematics and science;
 (B)ensuring that current and future teachers who graduate from such programs meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (C)recruiting individuals to enroll in such programs, including subject matter experts and professionals in fields related to computer science; and
 (D)awarding scholarships and fellowships based on financial need and to recruit traditionally underrepresented groups in computer science to help such students pay the cost of attendance (as defined in section 472); and
 (2)may be used by such institution to— (A)hire and pay faculty salaries for the teacher education programs described in paragraph (1)(A);
 (B)conduct research in computer science education; and (C)carry out activities to encourage the Secretary to partner with other agencies, and prioritize funding for computer science education research to support teacher preparation.
							(c)Duration
 (1)In generalA grant under this section shall be awarded for 5 years, conditional upon a satisfactory report to the Secretary of progress with respect to the program carried out with the grant after the first 3-years of the grant period.
 (2)Report of progressSuch report of progress on the program shall include data on the number of students and instructors enrolled, information on former graduates (including on how many earn teaching certification or licensure in a field that will enable them to teach computer science in their State at the secondary level, or be prepared to teach computer science at the elementary level), and data on any additional funding (other than Federal funds) received to carry out the program.
 (d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary, at such time in such manner, and containing such information as the Secretary may require, which shall include—
 (1)a demonstration of the need for teachers with the certification or licensure requirements that enable them to teach computer science at the elementary and secondary level in the geographic area or State in which the institution is located;
 (2)the plan to ensure the longevity of the program after the end of the grant; and (3)the plan to scale up the program (including the plan for the number of personnel to be hired, a description of their expected qualifications and titles, the number of fellowships and scholarships to be awarded, the estimated administrative expenses, proposed academic advising strategy, and organizing and outreach to maintain virtual community of computer science educators).
						(e)Matching requirement
 (1)In generalTo receive a grant under this section, an eligible entity shall provide, from non-Federal sources, an amount that is not less than 33 percent of the amount of the grant, which may be provided in cash or in-kind, to carry out the activities supported by the grant.
 (2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year the Secretary determines that applying such requirement to the eligible institution would result in serious hardship or an inability to carry out the authorized activities described in this section.
 (f)Report to CongressNot later than 2 years after the first grant is awarded under his section and each year thereafter, the Secretary shall submit to Congress a report on the success of the program based on metrics determined by the Secretary, including the number of centers established, the number of enrolled students, and the number of qualified teachers.
 (g)Technical assistanceThe Secretary shall use up to 5 percent of the amount appropriated for each fiscal year to provide technical assistance to eligible institutions.
 (h)DefinitionsIn this section: (1)Eligible InstitutionThe term eligible institution means an institution of higher education, as defined in section 101, which may be in a partnership with a nonprofit organization
 (2)Computer ScienceThe term computer science means the study of computers including algorithmic processes and engineering principles for hardware and software design, development, and systems integration, and their impact on society.
 (3)ComputingThe term computing means any goal-oriented activity requiring, benefitting from, or creating algorithmic processes. (4)Computational ThinkingThe term computational thinking means the human ability to formulate problems so that their solutions can be represented as computational steps or algorithms to be executed by a computer and integrated into broader networks of systems..
 5.Adjunct teacher corpsSection 255 of the Higher Education Act of 1965 (20 U.S.C. 1035) is amended— (1)in subsection (a), by inserting computer science, after science,;
 (2)in subsection (b), by inserting computer science, after science,; (3)in subsection (e)(1), by inserting computer science, after science,;
 (4)in subsection (f)(2)(A)(i), by inserting computer science, after science,; (5)in subsection (g)(1), by inserting computer science, after science,;
 (6)in subsection (g)(3), by inserting computer science, after science,; and (7)in subsection (k)(2), by inserting computer science, after science,.
 6.Graduate fellowships to prepare faculty in high-need areas at colleges of educationSection 258(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1036(d)(2)(A)) is amended by inserting (including computer science) after technology.
 7.Teach grantSection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended— (1)in subsection (a)(2)(B), by inserting computer science, after science,; and
 (2)in subsection (b)(1)(C)— (A)by redesignating clauses (iii) through (vii) as clauses (iv) through (viii), respectively; and
 (B)by inserting after clause (ii), the following:  (iii)computer science;.
				8.Graduate and postsecondary improvement programs
 (a)PurposeSection 700(1)(B)(i) of the Higher Education Act of 1965 (20 U.S.C. 1133(1)(B)(i)) is amended by inserting computer science, after science,.
 (b)Designation of areas of national needSection 712(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1135a(b)(4)) is amended by inserting before the period at the end the following: , including the need for computer science.
			